Case 0:19-cv-60108-RAR Document 145 Entered on FLSD Docket 12/02/2020 Page 1 of 2



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                                    CASE NO. 19-CV-60108-RAR

  ANDREW THOMPSON,

         Plaintiff,

  v.

  BRANCH BANKING & TRUST COMPANY,

        Defendant.
  ________________________________________/

                  ORDER ADOPTING REPORT AND RECOMMENDATION

         THIS CAUSE comes before the Court upon Magistrate Judge Jared M. Strauss’s Report

  and Recommendation [ECF No. 142] (“Report”), filed on November 10, 2020. The Report

  recommends that the Court grant in part and deny in part Defendant’s Motion for Attorneys’ Fees

  and Costs and Incorporated Memorandum of Law (“Motion”) [ECF No. 124], award Defendant

  its requested attorneys’ fees in the amount of $38,620.80, and deny Defendant’s request for an

  award of costs as untimely. See Report at 1, 16. The time for objections has passed, and there are

  no objections to the Report.

         When a magistrate judge’s “disposition” has properly been objected to, district courts must

  review the disposition de novo. FED. R. CIV. P. 72(b)(3). However, when no party has timely

  objected, “the court need only satisfy itself that there is no clear error on the face of the record in

  order to accept the recommendation.” FED. R. CIV. P. 72 advisory committee’s notes (citation

  omitted). Although Rule 72 itself is silent on the standard of review, the Supreme Court has

  acknowledged Congress’s intent was to only require a de novo review where objections have been

  properly filed, not when neither party objects. See Thomas v. Arn, 474 U.S. 140, 150 (1985) (“It

  does not appear that Congress intended to require district court review of a magistrate [judge]’s
Case 0:19-cv-60108-RAR Document 145 Entered on FLSD Docket 12/02/2020 Page 2 of 2



  factual or legal conclusions, under a de novo or any other standard, when neither party objects to

  those findings.”). In any event, the “[f]ailure to object to the magistrate [judge]’s factual findings

  after notice precludes a later attack on these findings.” Lewis v. Smith, 855 F.2d 736, 738 (11th

  Cir. 1988) (citing Nettles v. Wainwright, 677 F.2d 404, 410 (5th Cir. 1982)).

         Because there are no objections to the Report, the Court did not conduct a de novo review.

  Rather, the Court reviewed the Report for clear error. Finding none, it is

         ORDERED AND ADJUDGED as follows:

         1.      The Report [ECF No. 142] is AFFIRMED AND ADOPTED.

         2.      Defendant’s Motion [ECF No. 124] is GRANTED IN PART and DENIED IN

  PART. Defendant is hereby awarded $38,620.80 in attorneys’ fees but no costs.

         DONE AND ORDERED in Fort Lauderdale, Florida, this 1st day of December, 2020.




                                                        RODOLFO A. RUIZ II
                                                        UNITED STATES DISTRICT JUDGE




                                               Page 2 of 2
